DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12-20 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirzadeh et al. (USPAP 2011/0078081) in view of Loh et al. (USPAP 2009/0143104) in view of Barton et al. (USPAP 2013/0060618) and in view of Mizushima (USPAP 2006/0289659).

Re claims 1, 8, 15, 18 and 23-24: Pirzadeh teaches a method for managing a mobile device used as a payment terminal, the mobile device being distinct from a dedicated payment terminal, the mobile device implementing Point of Sale (POS) functionality provided by a secure element coupled to the mobile device (0028-0032, 0054, 0060-0065, 0079, 0082, fig. 2). 
Pirzadeh does not explicitly teach a secure element being configured to execute a payment acceptance applet, the method comprising:
establishing, by a remote system via a network between the remote system and the mobile device, a secure communication between the remote system and a security domain of the secure element corresponding to the remote system to enable loading of payment acceptance applets, wherein the secure element prevents the remote system from accessing other security domains of the secure element;
loading, by the remote system via secure communication, the payment acceptance applet on the secure element, the payment acceptance applet selected based on a configuration of the mobile device;
activating, by the remote system via the secure communication, the payment acceptance applet; 
performing a mutual authentication between the remote system and the payment acceptance applet; and
loading, by the remote system, at least one of a cryptographic certificate or a private key in the payment acceptance applet; and wherein the network is a cellular data network (claim 23); wherein the security domain is isolated from other security domains (newly added claim 24).
Loh teaches the concept of a secure element configured to execute a payment acceptance applet, the method comprising: establishing, by a remote system via the network between the remote system and the mobile device, a secure communication between the remote system and the secure element to enable loading of payment acceptance applets; loading, by the remote system via secure communication, the payment acceptance applet on the secure element, the payment acceptance applet selected based on a configuration of the mobile device; activating, by the remote system via secure communication, the payment acceptance applet; and wherein the network is a cellular data network (0043, 0068-0070, figs. 1 and 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.
Barton teaches the concept of establishing, by a remote system via a network between the remote system and the mobile device, a secure communication between the remote system and a security domain of the secure element corresponding to the remote system to enable loading of payment acceptance applets, wherein the secure element prevents the remote system from accessing other security domains of the secure element; and wherein the security domain is isolated from other security domains (0035-0039, fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh and Loh to include this feature as taught by Barton in order to enhance the security of the system/process.

Mizushima teaches the concept of performing a mutual authentication between the remote system and a payment acceptance applet; and
loading by a system at least one of a cryptographic certificate or a private key in the payment acceptance applet (0049-0051, 0061).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh/Loh/Barton combination to include this feature as taught by Mizushima in order to enhance the security of the system/process.

Re claims 2, 9, 16 and 19: Pirzadeh, Loh, Barton and Mizushima are as discussed above. Loh further teaches wherein the first secure communication is established, prior to loading, by the remote system, the payment acceptance applet on the secure element (0043, 0068-0070). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.


Re claims 3, 10 and 17: Pirzadeh, Loh, Barton and Mizushima are as discussed above. Loh further teaches wherein the remote system is at least one of a trusted service manager, a financial server or a third party server (0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh for the obvious reason of enhancing the flexibility of the process/system.

Re claims 5-6, 12-13 and 20: Pirzadeh, Loh, Barton and Mizushima are as discussed above. Loh further teaches loading, by the remote system, in the payment acceptance applet, configuration data specific to a user of the mobile device, wherein the configuration data comprises at least one of a remote system’s hostname, connection credentials, custom tags, activated payment modules, country codes or currencies (0037, 0041-0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.

Re claim 14: Pirzadeh, Loh, Barton and Mizushima are as discussed above. Loh further teaches wherein the secured communication is based on encryption keys (0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to enhance the security of the process/system.

Re claim 22: Pirzadeh, Loh, Barton and Mizushima are as discussed above. Loh further teaches wherein establishing the secure communication channel includes: establishing the secure communication channel via a non-secured communication channel or a partially-secured communication channel; and securing the secure communication channel via usage of encryption keys or certificate (0037, 0041-0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.

Double Patenting

The non-final rejection mailed November 15, 2021 included several double patenting rejections. In light of the number of rejections and pending amendments in the instant applications, the rejections are maintained, but will be reviewed upon a determination of allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691